Order entered January 31, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01470-CV

HEALTHSOUTH REHABILITATION HOSPITAL OF RICHARDSON, LLC, Appellant

                                                 V.

          JOSEPH RICH, AS NEXT FRIEND FOR JESSE MAE RICH, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-00480

                                             ORDER
       Appellant’s brief is past due. By letter dated January 24, 2019, appellant informed the

Court that it will not be filing a brief as the parties are in the process of finalizing a settlement

agreement. We construe appellant’s letter as a motion for an extension of time to file a brief.

We GRANT the motion and ORDER appellant to file, by February 21, 2019, either its brief or

motion to dismiss the appeal.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE